PER CURIAM.
We reverse the order granting the former wife’s motion for civil contempt and ordering the husband committed to jail if he fails to pay the entire child support arrearage as a purge amount. The order is defective on its face because it does not contain a finding of the former husband’s present ability to pay the purge amount. See Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). Furthermore, the record contains no affirmative evidence that he in fact has that ability. See Pompey v. Cochran, 685 So.2d 1007, 1014-15 (Fla. 4th DCA 1997).
REVERSED.
DELL, GUNTHER and KLEIN, JJ., concur.